Citation Nr: 1439041	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-11 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected L-1 burst fracture (back disability).

2.   Entitlement to service connection for a cervical spine condition (neck disability).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to April 1985 and December 1985 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in November 2013, and was remanded for further development.  Specifically, the Board requested additional records be obtained, including service documents, records of private and VA medical treatment, and records from the Social Security Administration (SSA), as well as an additional VA examination be provided.  These requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability did not result in ankylosis of the entire thoracolumbar spine or IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months at any point during the period on appeal.

2.  No additional objective neurologic abnormalities were associated with the Veteran's service-connected back disorder at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a service-connected L-1 burst fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected L-1 burst fracture (back disability).  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disorder is currently rated 40 percent under Diagnostic Code (DC) 5243, for Intervertebral Disc Syndrome (IVDS).  Under this DC, the Veteran's condition can either be rated under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  

Under the General Formula, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Under the IVDS Formula, a 40 percent rating is assigned when IVDS results in incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A higher and maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  Id at Note (1).

The evidence does not establish the Veteran met the criteria for a higher rating under either the General Formula or the IVDS Formula at any point during the period on appeal.  

First, the evidence does not establish the Veteran experienced unfavorable ankylosis of the spine, the criteria for a higher 50 percent rating under the General Formula, at any point during the period on appeal.  He currently has lumbosacral strain, spondylosis disc degeneration, and Harrington rods in his back.  However, despite these disorders he was able to flex forward to 70 degrees on several occasions, including March 2009 and during his most recent March 2014 VA examination.  Therefore, the Veteran consistently demonstrated range of motion well in excess of even the criteria for his currently assigned 40 percent rating.  Additionally, VA examiners in October 2009 and March 2014 both specifically noted the Veteran did not have any ankylosis of the spine.  Accordingly, the criteria for a higher rating under the General Formula have not been met.

Similarly, the evidence also does not establish the Veteran experienced IVDS with incapacitating episodes having a total duration of at least six weeks during any 12 month period during the period on appeal, the criteria for a higher 60 percent rating under the IVDS Formula.  Instead, the evidence does not establish the Veteran experienced an incapacitating episode requiring physician prescribed bedrest at any point during the period on appeal.  The March 2014 VA examiner specifically opined the Veteran had IVDS, but had not experienced any incapacitating episodes during the prior twelve months.  Accordingly, the criteria for a higher rating under the IVDS formula also have not been met.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, as will be discussed, the medical evidence does not establish that the Veteran had a separate neurologic disability at any point during the course of his appeal as a result of his service-connected back disability.

First, the Board notes the Veteran is already separately service connected for impairment of bladder control and anal sphincter dysfunction.  As he already receives separate ratings for these disabilities, he may not also receive a rating for these impairments due to his back disability.  See 38 C.F.R. § 4.14.  

The evidence does reflect the Veteran made some complaint of additional symptoms associated with a neurologic impairment to his private physician.  For example, he described weakness, numbness, and tinging in his legs in 2008.  However, the Veteran was not diagnosed with any neurological impairment during this time period.  Instead, during his October 2009 VA examination the Veteran's sensory testing and reflexes were normal.

During private medical treatment in 2012 the Veteran reported his symptoms of tingling in his legs had improved, and in May 2012 he reported they had resolved.  In October 2013 the Veteran told his private physician his back condition was improving further, and straight leg raise testing was negative.  Finally, during his March 2014 VA examination reflexes and sensory testing were again normal, and the examiner indicated the Veteran had no symptoms of radiculopathy or other neurologic abnormalities.

Therefore, although the Veteran reported experiencing some symptoms of a neurological impairment which later resolved, he was not diagnosed with a neurological impairment at any point during the period on appeal.

Based on all the foregoing, the evidence does not establish a rating in excess of 40 percent was warranted for the Veteran's service-connected back disability.  Accordingly, his appeal for an increased rating is denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  


However, in this case both VA examiners specifically performed repetitive motion testing and in both cases the Veteran demonstrated pain-free range of motion well in excess of the criteria for a higher rating.  Therefore, the DeLuca considerations were specifically contemplated in the rating assigned, and no additional higher or separate rating is warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence failed to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain in his back.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Additionally, according to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However in this case, the Veteran has not asserted, and the evidence has not suggested, any such combined effect of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran already received an award for TDIU based, in part, on his current back disability, effective October 2006, the date he stopped working.  Therefore, because TDIU was already awarded for the Veteran's entire period of unemployment on appeal, Rice is inapplicable.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In the present case, required notice was provided by a letter dated in January 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration (SSA).

In November 2012, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Paralyzed Veterans of America, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed back disability, specifically regarding his current symptoms.  In addition, the VLJ sought to identify any pertinent outstanding evidence not currently associated with the claims file.  No such pertinent evidence that might have been overlooked was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his back disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination regarding his back disability.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 40 percent for a service-connected back disability is denied.


REMAND

There are several medical opinions as to whether the Veteran's neck condition is directly related to an in-service injury.  However, the Veteran and his representative have also now asserted that his current neck disorder is related to his service-connected back disability.  In March 2014 the Veteran was provided with a VA examination, however this examiner did not address whether the Veteran's current neck disorder was caused or aggravated by his service-connected back disability.  Accordingly, remand is required for a supplemental VA examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2014 examiner, if available.  If the previous examiner is not available, schedule the Veteran for an examination to evaluate the etiology of his current neck disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  
	
Consistent with the factual and medical history, the examiner should answer the following question:
	
Is it as likely as not (50 percent or greater) that the Veteran's current neck disorder was caused or aggravated (permanently increased in severity) by his service-connected back disability?

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


